 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     STEVEN W. H.,                                      CASE NO. C18-5679 BHS
 5
                             Plaintiff,                 ORDER ADOPTING REPORT
             v.                                         AND RECOMMENDATION
 6
     COMMISSIONER OF SOCIAL
 7
     SECURITY,
 8                           Defendant.
 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 18. The

12   Court having considered the R&R and the remaining record, and no objections having

13   been filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   The final decision of the Commissioner is REVERSED and the case is

16                 REMANDED to the Social Security Administration for further

17                 proceedings consistent with the R&R; and

18           (3)   The Clerk shall enter JUDGMENT and close this case.

19           Dated this 21st day of May, 2019.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER
